Order entered January 28, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01556-CV

   UNITED FOOD & COMMERCIALL WORKERS UNION LOCAL 1000, Appellant

                                              V.

              TEXOMA AREA PARATRANSIT SYSTEMS, INC., Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-10-0917

                                          ORDER
       Before the Court is appellant’s January 24, 2013 unopposed motion to extend time to file

appellant’s brief. We GRANT appellant’s motion. Appellant’s brief shall be filed on or before

March 8, 2013.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE